                                2:21-cv-02007-CSB-EIL # 1         Page 1 of 3
                                                                                                          E-FILED
                                                                            Monday, 18 January, 2021 10:56:10 AM
                                                                                     Clerk, U.S. District Court, ILCD

 1                                  In the United States District Court
                                     For the Central District of Illinois
 2                                           Urbana Division

 3
     JENNIFER MORGAN,                              )
 4                                                 )
                    Plaintiff                      )
 5                                                 )
            v.                                     )      Case No.
 6                                                 )
     AMEREN ILLINOIS,                              )
 7                                                 )
                    Defendant.                     )      Jury Trial Demanded
 8

 9                                               Complaint

10          Now Comes the Plaintiff, JENNIFER MORGAN ("Morgan"), by and through her undersigned

11   counsel, John A. Baker, and in support of her complaint against the Defendant, AMEREN

12   ILLINOIS ("Ameren"), states as follows:

13                                      I. Jurisdiction and Venue

14          1.      Morgan alleges that Ameren violated her rights under the Age Discrimination in

15   Employment Act of 1967 (“ADEA”), 29 U.S.C.A. § 621 et seq. This is a federal statute vesting

16   jurisdiction in this Court under 28 U.S.C. § 1331.

17          2.      Morgan, at the times the incidents giving rise to this litigation occurred, was

18   employed by Ameren in Illinois. The Defendant engages in business in Macon County, Illinois,

19   making venue appropriate in this Court.

20                                       II. Nature of this lawsuit

21          3.      Morgan maintains this lawsuit against Ameren by alleging that her rights

22   under the ADEA have been violated. Specifically, she contends that her employment was

23   terminated by Ameren on February 14, 2019, because of her age.

24                                               Page 1 of 3
                                2:21-cv-02007-CSB-EIL # 1         Page 2 of 3



 1                                                 III. Parties

 2           4.      Morgan is an adult resident of the State of Illinois. She was previously employed

 3   by Ameren.

 4           5.      Ameren is a public utility that engages in business in Macon County, Illinois.

 5           6.      Ameren is an "employer" as that term is defined by the ADEA.

 6                                               IV. Complaint

 7           7.      The ADEA provides that it is unlawful for an employer “to discriminate against

 8   any individual with respect to [her] compensation, terms, conditions, or privileges of

 9   employment, because of such individual's age.” 29 U.S.C. § 623(a)(1).

10           8.      Morgan's date of birth is February 6, 1966. At the time Ameren terminated her

11   employment she was in a class of individuals protected from discrimination because of age.

12           9.      Morgan's employment with Ameren was terminated on February 14, 2019.

13           10.     But for Morgan's age, her employment with Ameren would not have been

14   terminated.

15           11.     In terminating Morgan's employment, Ameren violated her rights under the

16   ADEA.

17           12.     As a result of Ameren's actions, Morgan has sustained damages.

18           13.     Morgan timely filed a charge of discrimination with the Equal Employment

19   Opportunity Commission and that charge was assigned case number 21B-2019-00885.

20           14.     Morgan received a notice of right to sue from the EEOC on November 2, 2020,

21   and is initiating this lawsuit in a timely fashion.

22           Wherefore, Morgan respectfully requests that this Court enter an order finding and

23   providing as follows:

24                                                 Page 2 of 3
                               2:21-cv-02007-CSB-EIL # 1             Page 3 of 3



 1           A.      An order mandating Ameren to compensate her for the wages and benefits she

 2   lost as a result of her termination.

 3           B.      Equitable relief in the form of either reinstatement or front pay.

 4           C.      Liquidated damages.

 5           D.      An award of attorney fees associated with bringing this claim.

 6           E.      Any other order that is just and appropriate.

 7                                          Morgan requests a jury trial

 8
                                                                     Jennifer Morgan
 9
                                                                     By: /s/ John A. Baker
10                                                                           Her Attorney

11

12   John A. Baker
     Baker, Baker & Krajewski, LLC
13   415 South Seventh Street
     Springfield, Illinois 62701
14   Telephone:               (217) 522-3445
     Facsimile:               (217) 522-8234
15   Email:                   jab@bbklegal.com

16

17

18

19

20

21

22

23

24                                                  Page 3 of 3
